—Cardona, P.J.
Appeal from a judgment of the Supreme Court (Feldstein, J.), entered February 4, 2002 in Clinton County, which denied petitioner’s application for a writ of habeas corpus, in a proceeding pursuant to CPLR article 70, without a hearing.
Petitioner challenges his continued incarceration in the custody of the Department of Correctional Services based upon its failure to release him to parole supervision on his conditional release date of September 26, 2001. In the judgment on appeal, Supreme Court denied petitioner’s application, ruling that he had failed to comply with certain special conditions that had been properly imposed by the Division of Parole, including the requirement that he locate an approved postrelease residence.
Petitioner’s appeal to this Court from that judgment has been rendered moot by his release from state custody on May 23, 2003, after having served the maximum term of his sentence of imprisonment (see Matter of Ferro v Luvera, 288 AD2d 735 [2001]). This appeal is, accordingly, dismissed.
Mercure, Peters, Spain and Carpinello, JJ., concur. Ordered that the appeal is dismissed, as moot, without costs.